Citation Nr: 1426491	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  09-17 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a total disability rating for compensation based on individual unemployability.

2.  Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty from November 1979 to November 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issue of entitlement to service connection for a cervical spine disorder is raised by the record and is inextricably intertwined with the Veteran's claim for a total disability rating for compensation based on individual unemployability (TDIU). 


REMAND

The examination ordered in the June 2012 Board remand has not been conducted.  Remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, remand for another examination is required.  

The Veteran claims entitlement to TDIU.  The evidence of record, including records from the Social Security Administration (SSA) and VA medical opinions, indicates that the Veteran is unable to work primarily because of cervical and lumbar spine disabilities.  There is evidence in the service treatment records which show a neck injury during service.  The issue of entitlement to service connection for a cervical spine disorder is raised by the record and is inextricably intertwined the claim for TDIU.  Remand to address this is necessary.  

Accordingly, the case is remanded for the following action:

1.  The Veteran must be provided with all statutory and regulatory notice and assistance with the claim for entitlement to service connection for a cervical spine disorder.  

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the claims for service connection for a cervical spine disorder and TDIU.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  The Veteran must be afforded an appropriate VA examination for disorders of the cervical spine and thoracolumbar spine.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary special studies or tests are to be accomplished.  

* With respect to the lumbar spine, the examination must be conducted to determine the current severity of his service-connected low back disorder.  All pertinent symptomatology and findings must be reported in detail.  

* With respect to the cervical spine, the examiner must elicit from the Veteran and record for clinical purposes a full history related to his diagnosis of, and treatment for, a cervical spine disorder.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, and the service treatment records the examiner must provide an opinion as to whether the Veteran's current cervical spine disorder is related to his active duty service in including a motor vehicle accident with resulting cervical strain incurred during service.  

* The examiner must also comment on the effects of the Veteran's service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

5.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  The RO must specifically adjudicate the claim for service connection for a cervical spine disorder prior to readjudication of the claim for TDIU.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

